       Case 2:21-cv-00898-SSV-JVM Document 12 Filed 06/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 MARLONE R. BRUMFIELD                                                      CIVIL ACTION
 VERSUS                                                                    NO. 21-00898
 DARRYL VANNOY                                                             SECTION “R”(1)


                                             ORDER

       MARLONE R. BRUMFIELD has applied to this Court for a writ of habeas corpus under

28 U.S.C. § 2254. In order for the Court to determine the action, if any, that shall be taken on this

application,

       IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this application

and this Order on the Attorney General for the State of Louisiana and the District Attorney and the

Clerk of Court for St. Tammany Parish, Louisiana.

       IT IS FURTHER ORDERED that the Attorney General and District Attorney file an

answer to the application, together with a legal memorandum of authorities in support of the

answer within thirty (30) days of entry of this order. The answer shall state whether petitioner

has exhausted state remedies, including any post-conviction remedies available to petitioner under

Louisiana law and petitioner’s right of appeal both from the judgment of conviction and from any

adverse judgment or order in the post-conviction proceedings. The answer shall further set forth

the dates of filing and disposition of each appeal and post-conviction application and whether the

one-year period of limitation for filing this petition has expired.

       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this order, the St.

Tammany Parish District Attorney shall provide the Court with a certified copy of the entire state

court record. This shall include all pleadings, briefs, memoranda, and other documents filed
       Case 2:21-cv-00898-SSV-JVM Document 12 Filed 06/15/21 Page 2 of 2




in connection with any application for post-conviction relief or appeal, transcripts of all

proceedings held in any state court, and all state court dispositions. In the event the District

Attorney is unable to produce any of these documents, he shall advise the Court in writing as to

the reason why he is unable to do so.

       IT IS FURTHER ORDERED that the petitioner, MARLONE R. BRUMFIELD, may file

a reply memorandum within thirty (30) days after the filing of the answer or response by the

District Attorney.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary precautions to

ensure that the state court record is not damaged or destroyed and shall, within ninety (90) days of

the finality of these proceedings, including any appellate proceedings, return the state court record

to the Clerk of Court for St. Tammany Parish, Louisiana.

       All state court documents provided pursuant to this Order should be addressed to the Office

of the Clerk, Pro Se Unit, United States District Court, 500 Poydras Street, Room C-151, New

Orleans, Louisiana 70130.

       New Orleans, Louisiana, this _____ day of June, 2021.




                                           ____________________________________________
                                           JANIS VAN MEERVELD
                                           UNITED STATES MAGISTRATE JUDGE




                                                 2
